     Case 2:19-cv-05834-ROS-DMF Document 27 Filed 06/09/20 Page 1 of 18



 1    Elizabeth D. Tate
 2    State Bar No.: 32569
      2953 N. 48th Street
 3    Phoenix, AZ 85018-7749
 4    (602) 670-460-4653 (T)
      Fax: (480) 935-3746
 5   Attorneyelizabethtate@yah
 6   oo.com
 7    Attorney for Renee Ivchenko
 8
 9 Diana Day
     State Bar No.: 023174
10 Scottsdale City Attorney’s Office
11 3939 North Drinkwater Blvd.
     Scottsdale, Arizona 85251
12 (480) 312-2405 (T)
13 legal@scottsdaleaz.gov
     Attorneys for Defendants
14
15
16                     IN THE UNITED STATES DISTRICT COURT

17                           FOR THE DISTRICT OF ARIZONA

18 Renee Ivchenko,
                                             Case No. 2:19-cv-05834
19                    Plaintiff,
                                             JOINT CASE MANAGEMENT
20          vs.                              REPORT
21 City of Scottsdale, a municipal
     corporation, et. al.,
22
23                    Defendants.
24
            Pursuant to the Court’s Order Setting Rule 16 Scheduling Conference
25
26   (dkt. 22) the parties hereby jointly submit this Rule 26(f)(2) case management

27   report and proposed discovery plan:
28
     Case 2:19-cv-05834-ROS-DMF Document 27 Filed 06/09/20 Page 2 of 18



 1         1.    Parties who attended the Rule 26(f) meeting;
 2
           Elizabeth D. Tate, for Plaintiff and Diana Day, counsel for Defendants
 3
 4   City of Scottsdale, Ryan, Treglown, and Dearing attended the Rule 26(f)

 5   meeting and jointly developed this Case Management Report.
 6
           2.    List of parties to the case;
 7
 8               Renee Ivchenko – Plaintiff
 9               City of Scottsdale – Defendant
10
                 Officer Brandon Treglown – Defendant
11
12               Officer Michael Dearing – Defendant
13               Detective Sean Ryan - Defendant
14
           3.    Short Statement of the nature of the case;
15
16         Plaintiff contends: On April 21, 2018, Plaintiff, Mrs. Ivchenko was
17   severely intoxicated in her home when she made a baseless call to 911 to
18
     report that her husband, Mr. Ivchenko was abusing her. The Defendant
19
20   Police Officers arrived to the home, along with their sergeant. Mr. Ivchenko
21   explained Mrs. Ivchenko’s condition and history. Mrs. Ivchenko had called
22
     911 before while intoxicated and each time the officers took her to detox.
23
24   However, the Defendants seem unfamiliar with the process the City had
25
     implemented before and instructed Mr. Ivchenko to leave the home.
26
           Mr. Ivchenko did not want to leave the home because            he knew
27
28   someone would have to care for his wife who was prone to seizures and


                                          -2-
     Case 2:19-cv-05834-ROS-DMF Document 27 Filed 06/09/20 Page 3 of 18



 1   blackouts. As he prepared to leave, Mrs. Ivchenko asked for permission to
 2
     say goodbye to her husband and that’s when the trouble started. Defendant
 3
 4   Treglown became infuriated by Mrs. Ivchenko’s inability to comply with and

 5   understand his instructions. The whole interaction was captured on video
 6
     which shows Officer Treglown shoving Mrs. Ivchenko two times.             Mrs.
 7
 8   Ivchenko asked      the officer, “How can you treat me like that?”      Officer
 9   Treglown then falsely asserted that Mrs. Ivchenko had assaulted him. The
10
     other two Defendant Officers did nothing to assist Mrs. Ivchenko and were
11
12   complicit in Treglown’s abuse and false arrest. Clearly, Mrs. Ivchenko was
13   arrested because of her disability.
14
           Mrs. Ivchenko brings a 1983 claim because the Defendant Officers
15
16   were improperly trained and violated her right to be free from false arrest and
17   peacefully remain in her home. Mrs. Ivchenko brings a Rehab Act and ADA
18
     claim because she alleges that she was intentionally discriminated against
19
20   because of her disability to wit:, alcoholism.         Mrs. Ivchenko seeks
21
     compensatory damages and attorney’s fees and punitive damages against
22
     the individual officers.
23
24         Defendant contends: On April 21, 2018, Defendant City of Scottsdale
25
     received a telephone call to its 911 Dispatch system from Renee Ivchenko,
26
     who claimed that her husband was abusing her. Defendant police officers
27
28   Treglown, Dearing, and Ryan were among those dispatched to the scene.


                                           -3-
     Case 2:19-cv-05834-ROS-DMF Document 27 Filed 06/09/20 Page 4 of 18



 1   Upon arriving at the house, Officers spoke with Plaintiff Renee Ivchenko and
 2
     her husband Andrew Ivchenko. Andrew explained that Renee had a serious
 3
 4   drinking problem and was heavily intoxicated. He had found a hidden bottle

 5   of alcohol he poured down the sink in an attempt to stop Renee from drinking.
 6
     He explained that this upset Renee, and she grabbed his arms and pushed
 7
 8   him to make him stop. Officers observed marks on Mr. Ivchenko’s arms
 9   consistent with his statements. Renee claimed that Andrew had grabbed her
10
     and pushed her. Officers noted that Renee had no marks consistent with her
11
12   statements and that she appeared to be intoxicated. At this stage, officers
13   had probable cause to arrest Renee for felony domestic violence and were
14
     authorized by law to make a mandatory domestic violence arrest.
15
16          As part of their investigation activities and community caretaking
17   functions, Officers kept Renee and Andrew separated while Andrew spoke
18
     with the Officers prepared to spend the night out of the apartment. During
19
20   this   time,   Renee   became    increasingly   agitated,   aggressive,   and
21
     noncompliant with Officers’ requests.      She repeatedly failed to follow
22
     commands and attempted to physically evade the Officers’ attempts to keep
23
24   her away from Andrew. Frustrated, Renee started shouting and shoved
25
     shoved Officer Treglown, who took hold of Renee’s arms, placed them behind
26
     her back, and handcuffed her. Renee was taken to the police cruiser and
27
28   transported to jail.   During the ride, Renee maneuvered herself out of


                                          -4-
     Case 2:19-cv-05834-ROS-DMF Document 27 Filed 06/09/20 Page 5 of 18



 1   handcuffs and resisted when Officers placed them back on by pulling away
 2
     and curling her arms to her chest.
 3
 4         Renee was ultimately charged with violating multiple criminal statutes,

 5   including the aggravated assault on Officer Treglown, the assault on Andrew,
 6
     and disorderly conduct. She entered a diversion program that allowed for the
 7
 8   charges to be dismissed. She has now sued the City and the Officers who
 9   responded to her baseless 911 call. Records demonstrate that Renee has a
10
     history of resisting attempts to help her, including multiple previous (but
11
12   uncharged) assaults on police and fire personnel responding to previous
13   emergencies.
14
           4.    The jurisdictional basis of the case citing specific statutes;
15
16         This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331,
17   as the claims arise from alleged violations of federal statutory and
18
     constitutional rights, including 42 U.S.C. § 1983 (violation of constitutional
19
20   rights) and 42 U.S.C. § 12132 (disability discrimination). The district court
21
     has original jurisdiction over this civil action pursuant to 28 U.S.C.
22
     § 1343(a)(3).
23
24         5.    Parties that have not been served or have been served and
25
                 not yet appeared and answered;
26
           All parties have been served.
27
28


                                           -5-
     Case 2:19-cv-05834-ROS-DMF Document 27 Filed 06/09/20 Page 6 of 18



 1         The Maricopa County Defendants have been dismissed with prejudice
 2
     and have requested to be excluded from further service in this matter.
 3
 4         6.    Plans to add parties or amend the pleadings;

 5         Plaintiff will file any amendments her complaint on or before July 2,
 6
      2020.
 7
 8         The parties have already met and conferred to discuss the factual and
 9    legal deficiencies in Plaintiff’s Amended Complaint that are potentially
10
      curable by amendment in anticipation of Defendants filing a motion for
11
12    judgment on the pleadings and/or motion to dismiss.
13         7.    A list of contemplated motions and statement of issues to be
14
                 decided;
15
16         Plaintiff: None.
17         Defendants:
18
           1.    Motion for Judgment on the Pleadings or Motion to Dismiss.
19
20    Depending on whether Plaintiff chooses to amend her complaint,
21    Defendants intend to file a motion for judgment on the pleadings, motion to
22
      dismiss, and/or motion for summary judgment to resolve the issue of whether
23
24    Plaintiff’s Amended Complaint states a claim for which relief may be granted
25
      based on (1) Plaintiff’s failure to identify with specificity the facts allegedly
26
      giving rise to any potential liability with respect to either the Officer
27
28    Defendants or the City Defendant and (2) Plaintiff’s failure to articulate any


                                            -6-
     Case 2:19-cv-05834-ROS-DMF Document 27 Filed 06/09/20 Page 7 of 18



 1    clearly established constitutional rights alleged to have been violated by
 2
      each individual defendant. Defendants intend to assert all of the defenses
 3
 4    raised in their Answer and MIDP disclosures, including failure to state a

 5    claim, qualified immunity, probable cause, and other defenses that may be
 6
      available once Plaintiff’s Second Amended Complaint is filed.
 7
 8          2.   Early Motion for Summary Judgment on Qualified Immunity and
 9    Motion for Summary Judgment Following Close of Discovery (if applicable).
10
      Defendants respectfully request that the Court permit a motion for summary
11
12    judgment to be filed on the issue of qualified immunity early in the case
13    following very limited discovery, and—should the case survive—that
14
      Defendants be permitted to file an additional motion for summary judgment
15
16    at the close of discovery if warranted. The reason for this request is that
17    Plaintiff has yet to identify with particularity the alleged constitutional rights
18
      that the Defendants are alleged to have violated, making summary judgment
19
20    on the grounds of qualified immunity likely. Allowing one early motion for
21
      summary judgment on the grounds of qualified immunity will serve the
22
      interests of justice and judicial economy. See Hunter v. Bryant, 502 U.S.
23
24    224, 227, 112 S. Ct. 534, 536, 116 L. Ed. 2d 589 (1991) (“[W]e repeatedly
25
      have stressed the importance of resolving immunity questions at the earliest
26
      possible stage in litigation”) Crawford-El v. Britton, 523 U.S. 574, 599–600,
27
28    118 S. Ct. 1584, 1597, 140 L. Ed. 2d 759 (1998) (trial court can manage


                                             -7-
     Case 2:19-cv-05834-ROS-DMF Document 27 Filed 06/09/20 Page 8 of 18



 1    discovery to facilitate prompt and efficient resolution of the lawsuit, including
 2
      giving “priority to discovery concerning issues that bear upon the qualified
 3
 4    immunity defense.”); see also Prostrollo v. City of Scottsdale, No. CV-12-

 5    1815-PHX-SMM, 2013 WL 11394250 (D. Ariz. Oct. 9, 2013) (staying
 6
      discovery to allow for the resolution of qualified immunity on summary
 7
 8    judgment).
 9         Plaintiff has refused to stipulate to Defendants’ request to allow early
10
      briefing on the issue. In the alternative, should the Court permit early briefing
11
12    on the issue, Plaintiff asserts that depositions of the Defendants and their
13    supervisor who was present on the scene would be necessary to oppose
14
      any Motion for Summary Judgment based on qualified immunity.
15
16         3.      Motions Regarding Witness Andrew Ivchenko.             Defendants
17    anticipate that there may be issues regarding claims of privilege with relation
18
      to Andrew Ivchenko but are unable to determine with any additional
19
20    specificity whether these will become necessary. Andrew Ivchenko is a
21
      victim of Plaintiff Renee Ivchenko’s domestic violence and represented her
22
      in filing a notice of claim against the City of Scottsdale. If discovery is
23
24    permitted to proceed, this mixing of roles may implicate matters of attorney-
25
      client privilege, spousal privilege, and conflict of interest for Andrew
26
      Ivchenko, and there may be a need to have these questions resolved by the
27
28


                                            -8-
     Case 2:19-cv-05834-ROS-DMF Document 27 Filed 06/09/20 Page 9 of 18



 1    Court. Plaintiff’s counsel affirms that Andrew Ivchenko is not her client
 2
      because he is not a plaintiff in this lawsuit. Mr. Ivchenko is a fact witness.
 3
 4         8.    Whether the case is suitable for settlement conference;

 5         The parties agree the case is not suitable for reference to a United
 6
     States Magistrate Judge for a settlement conference at this time.
 7
 8         9.    Status of related cases;
 9         None.
10
           10.   Discussion of ESI discovery;
11
12         The parties have held discussions regarding the preservation and
13   production of ESI and have made the following agreements (1) officer on-
14
     body camera footage and 911 recordings will be provided in commonly
15
16   viewable electronic formats, (2) any emails required to be disclosed or
17   requested pursuant to a request for production will be produced in .pdf format,
18
     and (3), Defendants will preserve any emails still existing to or from Officers
19
20   Treglown, Ryan, and Dearing that contain the words “Ivchenko” or “18-08959”
21
     from a period of time between 4/21/2018 and 4/20/2020.
22
           11.   Discussion of claims of privilege or work product;
23
24         The parties have not made any agreements regarding asserting claims
25
     of privilege of protection as trial-preparation material after information is
26
     produced.
27
28         12.   Application of Federal Rule of Evidence 502(d);


                                            -9-
     Case 2:19-cv-05834-ROS-DMF Document 27 Filed 06/09/20 Page 10 of 18



 1          The parties do not anticipate seeking an order under Federal Rule of
 2
      Evidence 502(d).
 3
 4          13.   Compliance with MIPD

 5          Plaintiff does not allege that there are any deficiencies in Defendants’
 6
      MIDP disclosure of May 28, 2020.
 7
 8          Defendants allege that there are deficiencies in Plaintiff’s MIDP
 9    disclosure of June 8, 2020. Defendants provided notice to Plaintiff of the
10
      deficiencies on June 8, 2020, the day of receipt. Plaintiff has provided notice
11
12    that she intends to submit an updated MIDP on or before June 15, 2020.
13    Defendants’ objections to the current MIDP are preserved below pursuant to
14
      the Court’s order. 1 (Dkt. 22).
15
16          Defendants’ Objections: Pursuant to the Court’s order, Defendants
17    assert the following objections to Plaintiff’s current MIDP disclosure
18
      (attached) is deficient for the following reasons
19
20        • For all witnesses, the extremely brief descriptions of anticipated
21
            testimony do not contain “a fair description of the nature of the
22
            information each such person is believed to possess” that would enable
23
24          Defendants to ascertain whether these witnesses have any information
25
26    1
        The Case Management Report shall contain “[a] discussion of the parties’
27    compliance to date with the MIDP, whether any issues have arisen under the MIDP,
      and, if issues have a risen, a description of those issues so the Court may resolve
28    them at the Rule 16 conference.” (Dkt. 22 at 4).


                                             -10-
     Case 2:19-cv-05834-ROS-DMF Document 27 Filed 06/09/20 Page 11 of 18



 1          relevant to this case or enable them to determine whether pursuing
 2
            discovery from these individuals is sufficiently relevant to justify the
 3
 4          burden or expense.

 5       • There is no contact information for nonparty witness Andrew Ivchenko.
 6
         • The list of documents contains a reference to “Plaintiff’s medical
 7
 8          records” without any additional detail that would permit Defendants to
 9
            discover what documents Plaintiff is referring to and whether they are
10
            relevant to any issues in this lawsuit. Additionally, Plaintiff has failed to
11
12          provide or make available any “medical records” with the MIDP
13
            response.
14
         • Plaintiff did not disclose the 911 recordings in her possession (which
15
16          are not in possession of Defendants due to records retention
17
            schedules), as she produced only .xspf files which are playlist shortcuts
18
            which do not contain the actual media.           Pursuant to the parties’
19
20          agreements, these should be produced in a commonly playable media
21
            file format, such as mp3, .mp4, or .wav.
22
23       • Plaintiff does not state the legal theories or facts giving rise to her

24          claims.   The only facts alleged are a description of the incident.
25
            Defendants are unable to ascertain what conduct from each
26
27          Defendant would allegedly give rise to liability. This does not put

28


                                             -11-
     Case 2:19-cv-05834-ROS-DMF Document 27 Filed 06/09/20 Page 12 of 18



 1          Defendants on notice of what actual conduct is at issue as to any
 2
            individual defendant or what legal theories are alleged that would give
 3
 4          rise to any viable liability claims under either 42 U.S.C. § 1983 or the

 5          Rehabilitation Act or the Americans with Disabilities Act. Plaintiff fails
 6
            to articulate with sufficient specificity what clearly established right each
 7
 8          Defendant is alleged to have violated.
 9          Plaintiff’s Response:
10
         • Plaintiff responds that she has requested the exact format that the City
11
12          of Scottsdale produced the videos from the Ivchenkos and will
13          supplement shortly. Plaintiff has requested medical records and will
14
            provide copies to Defendants as soon as available to Plaintiff.
15
16       • Plaintiff responds that she has updated the MIPD to include Mr.
17
            Ivchenko’s address and the issue of whether undersigned counsel
18
            represents him is moot.
19
20       • Plaintiff has requested time to update the legal theories of the MIPD
21
            Response and will supplement by June 15th, 2020, the date Plaintiff
22
23
            believes MIPD Responses are due.

24       • Plaintiff understand that discovery disputes are disfavor by the Court
25
            and that she has been diligently working to iron out the issues but
26
27
28


                                             -12-
     Case 2:19-cv-05834-ROS-DMF Document 27 Filed 06/09/20 Page 13 of 18



 1          Defendant’s     counsel    has   not    extended   requisite professional
 2
            courtesies.
 3
 4          14.   Discussion of necessary discovery;

 5          a.    Plaintiff’s Statement: Plaintiff would like to take the depositions
 6
      of the Defendants and their supervisor to defend against any Motion for
 7
 8    Summary Judgment on the issues of qualified immunity.
 9          Defendants’ Statement:
10
            Phase I:      Defendants would like to take limited depositions of Plaintiff
11
12    Renee Ivchenko and nonparty witness Andrew Ivchenko regarding the issue
13    of their recollection of the events giving rise to this lawsuit, and then to have
14
      a stay of discovery to enable the filing of a motion for summary judgment on
15
16    the issue of qualified immunity. This is proportional to the needs of the case
17    as stated above. Both witnesses are believed to be located in Maricopa
18
      County.
19
20          Phase II:     Should the case proceed past the early motion for summary
21    judgment, it is difficult to ascertain the need for any additional discovery
22
      based on the limited information regarding the nature of Plaintiff’s liability and
23
24    damages claim received thus far.              Defendants anticipate taking the
25
      depositions of any fact witnesses with relevant information to the case and
26
      any expert witness retained by Plaintiff if applicable. Defendants would take
27
28    the depositions of Renee Ivchenko and Andrew Ivchenko on damages


                                             -13-
     Case 2:19-cv-05834-ROS-DMF Document 27 Filed 06/09/20 Page 14 of 18



 1    issues.     All of these depositions should take place in Maricopa County.
 2
      Should the case proceed past the qualified immunity stage, Defendants
 3
 4    intend to retain expert witnesses, who may or may not be located within the

 5    District of Arizona.
 6
            b.      The parties do not propose any changes to the discovery
 7
 8    limitations set forth in the Federal Rules of Civil Procedure, with the exception
 9    that Defendants propose adjourning the depositions of Renee Ivchenko and
10
      Andrew Ivchenko and reopening the depositions to include damages issues
11
12    following the Court’s ruling on summary judgment.
13          c.      The parties agree that individual depositions shall be limited to 7
14
      hours each. Defendant proposes that each party be limited to 30 total hours
15
16    for depositions based on the relative simplicity of this case.
17          15.     MIPD Discovery Responses.
18
            Plaintiff served MIPD disclosures on June 8, 2020. Defendant served
19
20    MIPD disclosures on May 30, 2020.
21
            16.     Specific dates for the following
22
                    a. Completion of fact discovery
23
24          Deadline for fact discovery: June 30, 2021.
25
                    b. disclosure of expert testimony under Rule 26(a)(2)(C)
26
                       Federal Rules of Civil Procedure
27
28          Deadline for Plaintiff’s expert disclosures: March 31, 2021.


                                             -14-
     Case 2:19-cv-05834-ROS-DMF Document 27 Filed 06/09/20 Page 15 of 18



 1          Deadline for Defendants’ expert disclosures: April 30, 2021.
 2
                   c. Expert Depositions
 3
 4          Deadline for expert depositions June 30, 2021.

 5                 d. Deadline for face-to-face good faith settlement talks
 6
            Deadline for settlement talks: April 30, 2021.
 7
 8                 e. filing dispositive motions; and filing of any other pretrial
 9                    motions (excluding motions related to the conduct of
10
                      trial, e.g. motions in limine, which are properly directed
11
12                    to the district judge who will try the case upon
13                    withdrawal of the reference of the case to the magistrate
14
                      judge;
15
16          If Plaintiff files another Amended Complaint on or before July 1, 2020,
17    deadline for motion to dismiss: August 1, 2020.
18
            If Plaintiff does not file an Amended Complaint, deadline for early
19
20    motion for summary judgment (including qualified immunity): September
21    15, 2020 (following limited depositions of Renee Ivchenko and Andrew
22
      Ivchenko).
23
24          Deadline for all parties to file dispositive motions: July 31, 2021.
25
            17.    Jury trial
26
            The parties’ request a jury trial.
27
28          18.    Prospects for settlement


                                             -15-
     Case 2:19-cv-05834-ROS-DMF Document 27 Filed 06/09/20 Page 16 of 18



 1           The prospects of settlement are poor, as Defendants assert that this
 2
      case appears to be meritless.
 3
 4           19.   Other matters

 5           Defendants request that the Court permit only limited discovery (the
 6
      initial depositions of Renee Ivchenko and Andrew Ivchenko) prior to the
 7
 8    resolution of the early summary judgment motion on the issue of qualified
 9    immunity, and that all remaining discovery be stayed until the motion is ruled
10
      on.
11
12                       RESPECTFULLY SUBMITTED this June 8, 2020.
13
14
15
16
17     By:
18
       /s/ Elizabeth D. Tate
19     Elizabeth D. Tate
20     Attorney for Plaintiff
21
22     SCOTTSDALE CITY ATTORNEY’S
23     OFFICE
24     /s/ Diana Day____________
25     Diana Day
       Attorneys for Defendants
26
27
28


                                           -16-
     Case 2:19-cv-05834-ROS-DMF Document 27 Filed 06/09/20 Page 17 of 18



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          -17-
     Case 2:19-cv-05834-ROS-DMF Document 27 Filed 06/09/20 Page 18 of 18



 1                             CERTIFICATE OF SERVICE
 2
 3          I hereby certify that on June 8, 2020, I electronically transmitted the

 4    attached document to the Clerk’s Office using the CM/ECF System for filing

 5    and transmittal of a Notice of Electronic filing.

 6                                                  /s/ Elizabeth D. Tate
 7                                                  _____________________
                                                    Elizabeth D. Tate
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -18-
